DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0244979 A1 (“Li”) in view of US 2021/0266588 A1 (“Liu”).
Regarding claim 1, Li discloses a method for decoding a video signal (e.g. see coded video sequence in Fig. 7) for inter prediction (e.g. see inter prediction result in Fig. 7) by an apparatus (e.g. see video decoder 710 in Fig. 7), the method comprising: parsing a first flag related to whether second motion vector difference (MVD) information for second direction prediction is encoded (e.g. see mvd_l1_zero_flag, e.g. see at least paragraph [0180]); obtaining a second flag (e.g. see symmetrical mode flag, e.g. see at least paragraph [0181]) related to whether a symmetric MVD (SMVD) is applied to the current block (e.g. see CU in current picture in Fig. 23, e.g. see at least paragraph [0184]); determining a first MVD for first direction prediction (e.g. see MVD0, e.g. see at least paragraph [0182]); determining a second MVD for the second direction prediction based on the second flag (e.g. see MVD1, e.g. see at least paragraph [0182]); determining a first motion vector and a second motion vector based on the first MVD and the second MVD (e.g. see motion vectors in Eq. 8, e.g. see at least paragraph [0182]); and generating a prediction sample of the current block based on the first motion vector and the second motion vector (e.g. see inter prediction result for reconstruction in 774 in Fig. 7; thus, the prediction samples based on the motion vectors in Eq. 8 are combined with a weight to form a prediction sample similar to Eq. 7, paragraphs [0173], [0200]-[0201]), wherein the obtaining of the second flag includes: parsing the second flag based on the first flag being 0 (e.g. see symmetrical mode flag is 
Although Li discloses parsing the second flag based on the first flag being 0 (e.g. see symmetrical mode flag is explicitly signaled when mvd_l1_zero_flag is zero, e.g. see at least paragraphs [0180]-[0181]), and further discloses an affine prediction (e.g. see affine merge and affine advanced MVP, e.g. see at least paragraph [0126]), it is noted Li differs from the present invention in that it fails to particularly disclose parsing an index related to a prediction type of a current block; parsing the second flag based on the index indicating a bi-directional prediction and an affine prediction being not applied to the current block. Liu however, teaches parsing an index related to a prediction type of a current block (e.g. see inter_pred_idc, e.g. see at least paragraphs [0190]-[0191]); parsing the second flag based on the index indicating a bi-directional prediction (e.g. see inter_pred_idc, e.g. see at least in Table 3 illustrating the parsing of symmetric_mvd_flag is based on inter_pred_idc, paragraphs [0190]-[0191]) and an affine prediction being not applied to the current block (e.g. see inter_affine_flag[x0][y0] == 0, e.g. as illustrated in Table 3, paragraphs [0190]-[0191]; also see if the CurBestMode is affine mode, SMVD mode may not be checked, e.g. see at least paragraph [0332]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Liu before him/her, to modify the method and apparatus for video coding of Li with Liu in order to provide a fast algorithm of SMVD to improve compression performance.
Regarding claim 2, Li further discloses wherein the first flag is obtained from coding information (e.g. see inter prediction information from coded video sequence in Fig. 7) for a first level unit which corresponds to one of a picture, a tile group, or a slice (e.g. see slice level, e.g. see at least paragraphs [0180]-[0181]), and wherein the second flag is obtained from coding information for a coding unit which is lower than the first level unit (e.g. see CU level, e.g. see at least paragraphs [0180]-[0181]).  
Regarding claim 5, Li further discloses wherein the determining of the second MVD includes: determining the second MVD from the second MVD information when the second flag is 0, and 
Regarding claim 6, Li further discloses wherein when the second flag is 1, the second MVD has a same magnitude as the first MVD and an opposite sign to the first MVD (e.g. see MVD1 is set equal to (-MVD0), e.g. see at least paragraph [0182]).  
Regarding claim 8, Li further discloses wherein the generating of the prediction sample of the current block includes determining a first reference picture for the first direction prediction and a second reference picture for the second direction prediction (e.g. see list-0 and list-1 reference pictures in Fig. 23, e.g. see at least paragraph [0184]), and generating the prediction sample of the current block based on a first reference sample indicated by the first motion vector in the first reference picture and a second reference sample indicated by the second motion vector in the second reference picture (e.g. see inter prediction result for reconstruction in 774 in Fig. 7; thus, the prediction samples from list-0 and list-1 reference pictures in Fig. 23 based on the motion vectors in Eq. 8 are combined with a weight to form a prediction sample similar to Eq. 7, paragraphs [0173], [0200]-[0201]).  
Regarding claim 9, wherein the first reference picture corresponds to a previous and closest reference picture to a current picture in a display order (e.g. see display order, paragraph [0080]) in a first reference picture list for the first direction prediction, and the second reference picture corresponds to a subsequent and closest reference picture to the current picture in the display order in a second reference picture list for the second direction prediction (e.g. see nearest reference picture in list-0 and the nearest reference picture in list-1 form a forward and backward pair of reference pictures or a backward and forward pair of reference pictures, e.g. see paragraph [0180]).   
Regarding claim 10, Li discloses a method for encoding a video signal (e.g. see block data in Fig. 6) for inter prediction (e.g. see inter prediction result in Fig. 6) by an apparatus (e.g. see video encoder 603 in Fig. 6), the method comprising: encoding first coding information (e.g. see mvd_l1_zero_flag, e.g. see at least paragraph [0180]) for a first level unit (e.g. see slice level, e.g. see at least paragraphs [0180]-[0181]); and encoding second coding information (e.g. see symmetrical mode flag, e.g. see at 
Although Li discloses encoding the second flag based on the first flag being 0 (e.g. see symmetrical mode flag is explicitly signaled when mvd_l1_zero_flag is zero, e.g. see at least paragraphs [0180]-[0181]), and further discloses an affine prediction (e.g. see affine merge and affine advanced MVP, e.g. see at least paragraph [0126]), it is noted Li differs from the present invention in that it fails to particularly disclose encoding an index related to a prediction type of a current block ; and encoding the second flag based on the index indicating a bi-directional prediction  and an affine prediction being not applied to the current block. Liu however, teaches encoding an index related to a prediction type of a current block (e.g. see inter_pred_idc, e.g. see at least paragraphs [0190]-[0191]); and encoding a second flag based on the index indicating a bi-directional prediction (e.g. see inter_pred_idc, e.g. see at least in Table 3 illustrating the parsing of symmetric_mvd_flag is based on inter_pred_idc, paragraphs [0190]-[0191]) and an affine prediction being not applied to the current block (e.g. see inter_affine_flag[x0][y0] == 0, e.g. as illustrated in Table 3, paragraphs [0190]-[0191]; also see if the CurBestMode is affine mode, SMVD mode may not be checked, e.g. see at least paragraph [0332]).  The motivation above in the rejection of claim 1 applies here. 

Regarding claim 12, Li further discloses wherein the encoding of the second flag (e.g. see symmetrical mode flag, e.g. see at least paragraphs [0181]-[0182]) is further based on a search procedure of a first motion vector for the first direction prediction and a second motion vector of the second direction prediction (e.g. see BiDirPredFlag is equal to 1, e.g. see at least paragraphs [0180]-[0181]).  
Regarding claim 15, Li discloses a non-transitory computer-readable medium storing picture information (e.g. see at least DVD, paragraph [0042]) generated by performing the steps of: 
.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu in further view of US 2013/0272415 A1 (“Zhou”).  
Regarding claim 7, although Li discloses wherein the determining of the first motion vector and the second motion vector includes: obtaining first motion vector predictor (MVP) information for the first direction prediction and second MVP information for the second direction prediction (e.g. see mvpx0, mvpy0 and mvpx1, mvpy1 in Eq. 8, e.g. see at least paragraph [0182]), determining the first motion vector by adding the first MVD to the first candidate motion vector, and determining the second motion vector by adding the second MVD to the second candidate motion vector (e.g. see adding mvdx0, mvdy0 in Eq. 8, e.g. see at least paragraph [0182]), it is noted Li differs from the present invention in that it fails to particularly disclose determining a first candidate motion vector corresponding to the first MVP information in a first MVP candidate list for the first direction prediction and determining a second candidate motion vector corresponding to the second MVP information in a second MVP candidate list for the second direction prediction. Zhou however, teaches determining a first candidate motion vector corresponding to the first MVP information in a first MVP candidate list for the first direction prediction and determining a second candidate motion vector corresponding to the second MVP information in a second MVP 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Liu and Zhou before him/her, to incorporate Zhou into the method and apparatus for video coding of Li as modified by Liu in order to reduce memory bandwidth need for motion compensation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2021/0185324 A1, discloses a bi-directional inter prediction method and apparatus
Liu et al., US 2018/0332298 A1, discloses bidirectional prediction in video compression

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Francis Geroleo/Primary Examiner, Art Unit 2485